Case 8:17-cr-00170-EAK-AAS Document 129 Filed 08/19/19 Page 1 of 1 PageID 222

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA
VS. Case No. 8:17-cr-170-T-17AAS
JABAR ALI REFAIE /

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

The defendant, by consent, appeared before me pursuant to Rule 11, Fed. R. Crim. P. and Rule
6.01(c)(12), M.D. Fla. Rules, and entered a plea of guilty to Count Seven of the Superseding Indictment.
After cautioning and examining the defendant under oath concerning each of the subjects in Rule 11, I
determined that the guilty plea was knowledgeable and voluntary, and that the offense charged is
supported by an independent basis in fact containing each of the essential elements of such offense.
Therefore, | recommend that the plea of guilty be accepted and that the defendant be adjudged guilty and
have sentence imposed accordingly.

Date: August 19, 2019

Am be A SANSONE

United States Magistrate Judge

NOTICE

A party has fourteen (14) days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written objections
waives that party’s right to challenge on appeal any unobjected-to factual finding or legal conclusion the
district judge adopts from the Report and Recommendation. See | 1" Cir. R. 3-1.
